Name: Commission Regulation (EC) No 129/1999 of 21 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 22. 1. 1999L 17/8 COMMISSION REGULATION (EC) No 129/1999 of 21 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities22. 1. 1999 L 17/9 ANNEX to the Commission Regulation of 21 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 85,8 204 48,3 624 151,0 999 95,0 0707 00 05 052 99,2 053 102,9 999 101,0 0709 10 00 220 68,8 999 68,8 0709 90 70 052 137,9 204 212,2 628 122,8 999 157,6 0805 10 10, 0805 10 30, 0805 10 50 052 49,4 204 39,5 212 43,1 220 31,7 600 42,9 624 43,6 999 41,7 0805 20 10 052 34,1 204 65,2 999 49,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 58,7 204 61,0 464 74,1 624 76,7 999 67,6 0805 30 10 052 48,5 600 57,5 999 53,0 0808 10 20, 0808 10 50, 0808 10 90 052 64,8 060 39,1 400 74,7 404 85,6 720 81,1 728 101,1 999 74,4 0808 20 50 052 140,6 064 62,3 400 83,0 720 40,2 999 81,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.